Case 1:18-cv-24227-CMA Document 233 Entered on FLSD Docket 05/18/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-24227-CIV-ALTONAGA/Goodman

   JASON MILLER,

           Plaintiff,

   v.

   GIZMODO MEDIA GROUP,
   LLC; et al.,

         Defendants.
   ___________________________ /

                                                ORDER

         THIS CAUSE came before the Court on the parties’ Joint Motion for Approval and

  Adoption of Stipulation for Entry of Judgment of Costs against Plaintiff [ECF No. 232].

         Being fully advised, it is ORDERED AND ADJUDGED that the parties’ Joint Motion

  for Approval and Adoption of Stipulation for Entry of Judgment of Costs against Plaintiff [ECF

  No. 232] is GRANTED. Judgment in the amount of $41,868.23, reflecting costs incurred by

  Defendants at both the district court and appellate court levels, is entered against Plaintiff in

  accordance with the terms of the Stipulation. (See [ECF No. 232-1]). The Clerk is directed to

  enter Judgment against Plaintiff in accordance with the terms of the Stipulation. The Court retains

  jurisdiction of this matter to enforce the terms of the Stipulation.

         DONE AND ORDERED in Miami, Florida, this 18th day of May, 2021.




                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
